EXHIBIT CODE OF ETHICS FOR THE PRINCIPAL EXECUTIVE OFFICER AND SENIOR FINANCIAL OFFICERS Old Republic International Corporation (the "Company") is committed to conducting its business in compliance with applicable laws and regulations and in accordance with high standards of business conduct. In managing its business, the Company is mindful of the public trust with which it is vested. The Company strives to maintain high standards of accuracy, completeness and disclosure in its financial dealings, records and reports. These standards are intended to protect and preserve the multiple interests of its insurance subsidiaries’ policyholders and beneficiaries of their insurance policies, and the Company’s stockholders, employees and other stakeholders. To these ends, it is the responsibility of the Company’s Chief Executive Officer, Chief Financial Officer and principal accounting officer (the "Senior Financial Officers") to: 1.
